Filed 3/14/22 Franco v. Barajas CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


JENNIFER FRANCO,                                            B309840

         Plaintiff and Appellant,                           (Los Angeles County
                                                            Super. Ct. No. BC690331)
         v.

NICHOLAS BARAJAS et al.,

     Defendants and
Respondents.


     APPEAL from an order of the Superior Court of Los
Angeles County, Thomas D. Long, Judge. Affirmed.
     First Law Group and Eric A. Forstrom for Plaintiff and
Appellant.
     Rankin, Shuey, Ranucci, Mintz, Lampasona & Reynolds,
Maria M. Lampasona and Ashley N. Kim for Defendant and
Respondent Nicholas Barajas.
     Loskamp & Associates and Edwin K. Loskamp for
Defendant and Respondent Drew Brown.
                   _______________________
      Jennifer Franco appeals from an order of dismissal after
the trial court granted Nicholas Barajas’s and Drew Brown’s
motions to dismiss for failure to serve them with the summons
and complaint within two years pursuant to Code of Civil
Procedure1 section 583.420, subdivision (a)(1). Franco contends
the trial court abused its discretion in granting the motions to
dismiss. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

A.     The Amended Complaint
       On January 16, 2018 Franco filed a complaint against
American Medical Response (AMR), Barajas, and Brown. As
alleged in the operative complaint, Barajas and Brown were
paramedics employed by AMR, an ambulance company. Franco
alleged that on January 20, 2016 Barajas and Brown transported
Franco to a hospital 4.9 miles away. Barajas and Brown
strapped Franco’s hands and legs to a gurney and gave her an
intravenous drug that immobilized her and caused her to be in a
semi-unconscious state. At some point, Barajas and Brown
pulled over the AMR ambulance. Brown and then Barajas
sexually assaulted Franco as she lay restrained on the gurney.
Franco alleged causes of action for assault, battery, and
intentional infliction of emotional distress against Barajas and
Brown. Franco also alleged causes of action against AMR for
negligent hiring, supervision and retention, and negligent
infliction of emotional distress.

1     Further undesignated statutory references are to the Code
of Civil Procedure.


                                2
     On April 22, 2019 Franco served AMR. After AMR filed a
demurrer to the complaint, Franco filed the first amended
complaint on July 16, 2019.

B.     The Motions To Dismiss
       On April 21, 2020 Barajas moved to dismiss the action
under section 583.420, subdivision (a)(1), for failure to serve the
summons and complaint within two years of the filing of the
complaint. In his supporting declaration, Barajas stated he was
served with the complaint at his Rowland Heights home on
March 3, 2020 (more than 25 months after the complaint was
filed). Barajas had lived at the same address since December
2003. Franco could have obtained Barajas’s contact information
through written discovery to AMR, which employed Barajas from
February 2014 through December 2017 and knew his home
address, cell phone number, and personal email address.
Moreover, from December 2017 to January 2020, Barajas was a
paramedic for the San Bernardino County Fire Department. As
an employee of a public agency, information about Barajas’s
employer, employment status, and salary were publicly available
on the Internet. Barajas asserted Franco and her attorney’s lack
of diligence prejudiced him because Franco waited almost two
years from the date of the incident to file her original complaint
and another year before serving the summons and complaint on
AMR (and another year before serving Barajas).
       On June 3, 2020 Brown moved to dismiss the action on the
ground Franco did not serve the summons and complaint on
Brown until May 4, 2020 (more than 27 months after filing the
complaint), when he was served at his home in Montana. In his
supporting declaration, Brown stated he worked as an emergency



                                3
medical technician for AMR from 2015 until June 2017, then
moved to Montana the following month. Brown also argued that
the individual defendants would have been aware of the Los
Angeles County Sheriff’s Department’s 2017 investigation of
Franco’s allegations, which according to Brown’s attorney, Nicole
E. Hornick, resulted in a report with Brown’s and Barajas’s full
names, dates of birth, and copies of their driver’s licenses. Brown
argued Franco failed to establish excusable delay in prosecuting
her claims, and Brown was prejudiced by the long delay.
       In opposition to the motions to dismiss, Franco submitted
the declaration of her attorney, Christopher Mesaros, and his law
clerk, Zeke Franco.2 At the time Franco filed her original
complaint on January 16, 2018, she was represented by Ernesto
Meza, Jr. Franco retained Mesaros on April 12, 2019; Mesaros
filed a substitution of attorney on April 16; and on April 22
Mesaros effectuated service of the summons and complaint on
AMR through its registered agent. In April and May 2019 Zeke
conducted online searches to locate Barajas and Brown, including
searches on the Internet and social media. However, as Zeke
explained in his declaration, “Few Facebook, Instagram and
Twitter profiles with the name Nicolas Barajas were found but
none that matched [Barajas]. I was not able to find anything on
Drew Brown either.” Zeke performed additional online searches
in August and September 2019, and he was able to locate Barajas
on LinkedIn. He explained, “The LinkedIn profile detailed
someone who worked for the San Bernardino County Fire
Department; however, the profile did not give details about which
department or station [he] worked at.” Mesaros also “conducted

2     We refer to Zeke Franco by his first name to avoid
confusion with Jennifer Franco, who is not related.


                                 4
numerous skip trace searches via ‘Tracers, Inc.[,]’ a service used
to locate individuals,” but Zeke could not locate Brown or Barajas
because he did not have identifying information such as their
birth dates or addresses.
       According to Mesaros, at the time of these searches, he was
not sure who AMR’s lawyer was, and therefore he did not know to
whom to direct discovery of AMR. On May 15, 2019 Todd M.
Austin contacted Mesaros on behalf of AMR, but a different
attorney filed AMR’s demurrer on June 27. Mesaros averred it
was not until August 12, 2019, when Austin filed a notice of
substitution, that Mesaros resolved who represented AMR. But
Mesaros still waited until October 2 to email Austin and request
the last known contact information for Barajas and Brown. On
December 2 Mesaros spoke with Austin in person and again
requested Barajas’s and Brown’s last known contact information.
       On January 11, 2020 Franco propounded written discovery
on AMR, requesting the addresses of Barajas and Brown. On
January 16 Mesaros again spoke with Austin at a hearing to
request the addresses of Barajas and Brown. Mesaros then hired
L.J.B. Investigations to locate Barajas and Brown. Mesaros also
emailed Austin on February 11 to make another request for the
addresses of Barajas and Brown. Austin ultimately provided
Mesaros with an address for Barajas and a P.O. Box address for
Brown on February 18, 2020. Barajas was served on March 3,
2020.
       Franco also submitted a declaration from Lynda J. Bergh, a
licensed private investigator and the founder of L.J.B.
Investigations. Bergh stated that on February 18, 2020 First
Law Group (Mesaros’s law firm) contacted her to locate the last
known addresses of Barajas and Brown for service of process. On



                                5
February 25 Bergh obtained Barajas’s paramedic’s license
number. Bergh ran a database search for Barajas and found a
Signal Hill, California address for him. On March 3 Bergh in her
report provided First Law Group with the Signal Hill address for
Barajas and a Montana address for Brown.
       In his reply brief, Barajas submitted a declaration from
Scott E. Ebke, a licensed private investigator. On May 7, 2020
Ebke’s colleague, acting at his direction, ran a search in Tracers,
Inc., for “Nicholas A. Barajas” and found two individuals with the
same name. One person lived in Rowland Heights; the other in
Signal Hill. Ebke conducted a second database search and
“quickly ascertained that the Nicholas A. Barajas residing in
Rowland Heights was employed by American Medical Response.”
Ebke charged $190 to identify and locate the current address of
Barajas.
       In response to Barajas’s reply, Franco submitted a sur-
reply memorandum and declaration from Meza, Franco’s former
attorney.3 Meza averred that after filing the complaint, he began
to work on finding Barajas and Brown, including researching
their last known addresses, but he was unsuccessful before he
suffered “very serious health and family issues that have been
ongoing since June, 2018.” In October 2018 Meza was
hospitalized for kidney failure; in November Meza’s mother in
Texas passed away, and he spent most of November and
December in Texas to make burial arrangements and to help his


3      The trial court noted there was “no authority permitting
the filing of a response to reply papers,” but nonetheless
considered the sur-reply because Barajas had “ample opportunity
to respond to this unpermitted filing” and “the relief sought by
way of the motion is extreme (dismissal of the action).”


                                 6
father recover from a heart attack. Meza returned to California
in late December 2018 to have prostate and bladder surgery. He
was catheterized and on bedrest for several months following the
surgery. In February 2019 Meza returned to Texas to help his
father sell the family house and move. Meza’s father suffered a
second heart attack, and Meza stayed in Texas several more
weeks to care for him. On April 6, 2019 Meza was injured in a
serious car crash. At that point, Meza advised Franco to find new
counsel. Franco retained Mesaros, who filed a substitution of
attorney on April 16, 2019.

C.    The Trial Court’s Order
      On September 11, 2020, after hearing argument of counsel,
the trial court granted Barajas’s and Brown’s motions to dismiss.
The court found Franco served Barajas on March 3, 2020 and
Brown on May 4, 2020, more than two years after the filing of the
complaint. The court ruled, “[T]he mere fact that more than two
years have passed since the filing of the lawsuit is sufficient to
meet Barajas’s [and Brown’s] moving burden to show the case
against [them] should be dismissed, and the burden shifts to
Plaintiff to show a sufficient excuse for the failure to timely serve
the summons and complaint.”
      The court found Mesaros’s declaration “has large holes in
information provided.” The court explained, “For example, when
the assistant performed the first set of searches, why didn’t he
perform a [LinkedIn] search at the time? And, when the
[LinkedIn] search showed Barajas worked for the San Bernardino
Fire Department, why was nothing done to follow up with the
information? Importantly, while there may have been some
confusion about AMR’s representation for a short duration of



                                 7
time, it is unclear why discovery was not propounded between the
4/22/19 service of papers and 1/11/20, nine months later, when
discovery was finally propounded. Moreover, counsel offers no
explanation for why despite receiving a report with Brown’s home
address on 3/3/20, counsel waited until 5/4/20 to serve Brown at
his home.”
       The court found Meza’s declaration was inadmissible
because “it was executed out of state but the certification under
penalty of perjury does not assert it is subject to the law of the
state of California, as set forth in [section] 2015.5.” The court
also found, “Even if Meza’s declaration is admissible, it does not
offer an adequate explanation as to why Meza did not withdraw
earlier given his inability to properly represent [Franco] and is
otherwise insufficient. Meza declares that he ‘began researching’
Defendants’ addresses after filing the complaint but did not
locate Defendants before he fell ill. He declares that he has had
serious ongoing health issues from June 2018 to the
present. . . . [¶] It is the plaintiff’s burden to show diligence in
serving the defendant; there is no authority for the position that
excuses for lack of diligence are a suitable replacement. That
said, the Court is not without sympathy for [Meza’s] health
problems and does find them compelling. [Meza] fails, however,
to actually detail what exactly he did when he ‘began researching’
Defendants’ addresses between the filing of the complaint in
January of 2018 and falling ill in June of 2018. . . . The Rules of
Court require service of the summons and complaint within sixty
days. (CRC 3.110(b)). Thus, [Franco’s] first attorney was
required to serve Defendants by late March of 2018, three
months before he became ill. Absent any explanation of what
Counsel was doing for the six months between filing the lawsuit



                                 8
and falling ill, the Court cannot find Meza’s declaration sufficient
to show diligence.”
      The court dismissed with prejudice the complaint against
Barajas and Brown.4 The court entered an order of dismissal on
September 11, 2020. Franco timely appealed.

                          DISCUSSION

A.    Applicable Law and Standard of Review
      A plaintiff must proceed with reasonable diligence in
prosecuting a civil action (§ 583.130), and the trial court has
discretion to dismiss an action for delay in prosecution under

4      Franco filed a motion for reconsideration, with a
supplemental declaration of Meza and declaration of Meza’s legal
assistant, Feliberto Rodriguez, detailing their efforts to serve
Barajas and Brown, including online searches between February
2018 through June 2018 and unsuccessful attempts to serve
Brown at a residential address in Huntington Beach and Barajas
in Fontana. A supplemental declaration of Zeke elaborated his
online searches, and he stated he contacted three fire stations
after finding Barajas’s LinkedIn page, but he could not confirm
Barajas worked at them, and Mesaros’s firm decided not to serve
Barajas at his place of employment because it “could potentially
cause his dismissal.” After a hearing, on December 3, 2020 the
trial court denied the motion for reconsideration, finding Franco
failed to present any new or different facts, circumstances, or law
unavailable at the hearing. The court noted it had already
considered declarations from Zeke and Meza and Franco failed to
“state why these declarations could not have been offered earlier,
nor does [Franco] show the information is such that it could not
have been discovered when [Franco] filed her oppositions . . . .”
Franco does not challenge the denial of her motion for
reconsideration.


                                 9
specified conditions. (§ 583.410, subd. (a) [“The court may in its
discretion dismiss an action for delay in prosecution pursuant to
this article on its own motion or on motion of the defendant if to
do so appears to the court appropriate under the circumstances of
the case.”].) In particular, under section 583.420,
subdivision (a)(1), the court has discretion to dismiss an action
for delay in prosecution if “[s]ervice is not made within two years
after the action is commenced against the defendant.” (Accord,
ZL Technologies, Inc. v. Does 1-7 (2017) 13 Cal.App.5th 603, 609.)
A plaintiff’s “unexcused failure to serve a summons within the
two-year period prima facie constitutes a sufficient ground for
dismissal. [Citation.] In such a case there is no requirement for
an affirmative showing of prejudice.” (Scarzella v. DeMers (1993)
17 Cal.App.4th 1762, 1768-1769 (Scarzella); accord, Putnam v.
Clague (1992) 3 Cal.App.4th 542, 549 [“[T]he plaintiff, opposing a
motion to dismiss for delay in prosecution, has the initial burden
to show excusable delay. Only after he has done so does the court
consider other factors such as prejudice.”].)
       Rule 3.1342(e) of the California Rules of Court (Rule
3.1342(e)) lists 10 factors the trial court “must consider” in ruling
on a motion to dismiss for delay in prosecution: “(1) The court’s
file in the case and the declarations and supporting data
submitted by the parties and, where applicable, the availability of
the moving party and other essential parties for service of
process; [¶] (2) The diligence in seeking to effect service of
process; [¶] (3) The extent to which the parties engaged in any
settlement negotiations or discussions; [¶] (4) The diligence of
the parties in pursuing discovery or other pretrial proceedings,
including any extraordinary relief sought by either party; [¶] (5)
The nature and complexity of the case; [¶] (6) The law applicable



                                 10
to the case, including the pendency of other litigation under a
common set of facts or determinative of the legal or factual issues
in the case; [¶] (7) The nature of any extensions of time or other
delay attributable to either party; [¶] (8) The condition of the
court’s calendar and the availability of an earlier trial date if the
matter was ready for trial; [¶] (9) Whether the interests of
justice are best served by dismissal or trial of the case; and [¶]
(10) Any other fact or circumstance relevant to a fair
determination of the issue.”
       With respect to a plaintiff’s diligence in serving the
summons, the plaintiff must show the exercise of reasonable
diligence throughout the two-year period. (A. Groppe & Sons
Glass Co., Inc. v. Fireman’s Fund Ins. Co. (1991) 232 Cal.App.3d
220, 225-227 (Groppe & Sons) [rejecting plaintiff’s argument its
bankruptcy filing excused its failure to serve complaint because
plaintiff could have petitioned bankruptcy court to compel trustee
to prosecute action]; Hilliard v. Lobley (1989) 216 Cal.App.3d
638, 641-642 [plaintiff did not show reasonable delay in service of
complaint where she offered some explanation for delay after her
second attorney was hired but failed to explain why first attorney
failed to serve complaint]; see American Western Banker v. Price
Waterhouse (1993) 12 Cal.App.4th 39, 54-55 [substantial evidence
supported trial court’s implied finding in dismissing action that
plaintiffs’ excuse for serving complaint 28 months after initial
filing—that they lacked financial resources to serve complaint
earlier—was not credible]; Ladd v. Dart Equipment Corp. (1991)
230 Cal.App.3d 1088, 1093, 1101-1102 [affirming grant of
defendants’ motions to dismiss where plaintiff served defendants
29 months after filing of complaint, concluding plaintiff had not




                                 11
shown excusable delay based on desire of plaintiff’s attorney to
wait for resolution of pending workers’ compensation claim].)
       “When reviewing a discretionary dismissal, we must
presume the decision of the trial court is correct, unless the party
challenging the decision shows the trial court abused its
discretion.” (ZL Technologies, Inc. v. Does 1-7, supra,
13 Cal.App.5th at p. 609; accord, Van Keulen v. Cathay Pacific
Airways, Ltd. (2008) 162 Cal.App.4th 122, 131 [“‘A reviewing
court may not reverse a trial court’s order granting dismissal for
dilatory prosecution unless the plaintiff meets the burden of
establishing manifest abuse of discretion resulting in a
miscarriage of justice.’”]; Oskooi v. Fountain Valley Regional
Hospital (1996) 42 Cal.App.4th 233, 239 [“The trial court
possesses almost unfettered discretion in deciding factual
disputes and whether the proffered reasons justify the delay.”].)
Moreover, although the court must consider the relevant factors
when deciding a motion to dismiss, “it is not compelled to state in
written or oral form its reasons for granting a discretionary
dismissal.” (Howard v. Thrifty Drug & Discount Stores (1995)
10 Cal.4th 424, 443.) “The burden is on the party challenging the
trial court’s decision to show that the court abused its discretion.”
(Ibid.)

B.    The Trial Court Did Not Abuse Its Discretion in Granting
      Defendants’ Motions To Dismiss
      Franco contends the trial court abused its discretion in
granting Barajas’s and Brown’s motions to dismiss because
Franco presented “more than sufficient evidence to establish due
diligence and a valid explanation for any perceived delay.” The
court did not abuse its discretion.



                                 12
      Because the motions established that the summons and
complaint were not served on Barajas and Brown within two
years, Franco had the burden to show excusable delay.
(Scarzella, supra, 17 Cal.App.4th at pp. 1768-1769.) In finding
that Franco failed to make this showing, the trial court properly
considered the relevant Rule 3.1342(e) factors, which in this case
primarily concerned Franco’s diligence, or lack thereof, in serving
Barajas and Brown.5 The court considered all the declarations,
including Meza’s sur-reply declaration, which was neither
authorized by the court nor compliant with section 2015.5, and
the court determined the evidence was insufficient to
demonstrate diligence. As the court observed, there were large
holes in the timeline and missing information. With respect to
Meza—who represented Franco during the first 15 months of the
action—the trial court found compelling his testimony that a
series of serious health and family emergencies excused his
failure to serve Barajas and Brown between June 2018 and April
2019, but he provided no explanation for his failure to serve the
defendants (including AMR) for nearly five months after filing
the lawsuit, (from January to June 2018). (See Cal. Rules of
Court, rule 3.110(b) [“The complaint must be served on all named
defendants and proofs of service on those defendants must be

5     Most of the Rule 3.1342(e) factors do not apply to the
failure to serve a summons and complaint (as compared to the
delay in bringing an action to trial under section 583.420,
subdivision (a)(2)) because Barajas and Brown had not yet
appeared. Franco’s diligence in pursuing discovery also is a
relevant factor. The trial court found that Franco did not provide
a clear explanation why her counsel failed to propound discovery
to AMR until January 2020, nine months after AMR was served
and nearly two years after the complaint was filed.


                                13
filed with the court within 60 days after the filing of the
complaint.”].)
       Meza also failed to explain what steps he took when he
“began researching” Barajas’s and Brown’s addresses prior to
falling ill, and why he was unsuccessful in locating them. At a
minimum, AMR could have been easily served through its agent
for service of process, allowing Franco to seek discovery
concerning Barajas and Brown at an earlier date. Meza also did
not explain why his health problems prevented a staff member or
private investigator from searching for Barajas and Brown while
Meza was indisposed. Further, Franco presented no evidence
that Meza made any efforts to search for Barajas and Brown
while Meza was staying with his father in Texas during January
and February 2019, nor is there an account of what Meza was
doing in the two months prior to his car accident in April 2019.
Although Meza’s declaration satisfied the trial court that there
were periods in which his ability to prosecute the case was
severely limited, it was Franco’s burden to show the exercise of
reasonable diligence throughout the two-year period. (Groppe &
Sons, supra, 232 Cal.App.3d at p. 225.)
       Mesaros and Zeke likewise failed in their declarations to
explain why it took their law firm another year after Mesaros
substituted for Meza to serve Barajas and Brown. Zeke’s
Internet and social media searches in April and May 2019 were
inadequate in light of the fact that Zeke was able in August or
September 2019 to find Barajas on LinkedIn and to determine
Barajas was employed by the San Bernardino County Fire
Department (and even then, Mesaros’s law firm did not attempt
to serve Barajas). Mesaros’s explanation for why he could not
take discovery from AMR on the whereabouts of Barajas and



                               14
Brown any earlier (asserting he was not sure who AMR’s lawyer
was before August 2019) is not credible, considering he was
negotiating with Austin as early as May 2019 regarding AMR’s
demurrer. In any event, Mesaros provided no reasons why he did
not ask Austin about Barajas’s and Brown’s addresses when
Mesaros and Austin first communicated in May. And there was
no excuse for why Mesaros waited until October 2019 to inquire
of Austin, or why Mesaros did not propound discovery until
January 15, 2020 (two years after the lawsuit was filed).6

6      On our own motion we augment the record to include the
January 16, 2020 order to show cause re dismissal for failure to
serve the remaining defendants and failure to prosecute. (Cal.
Rules of Court, rule 8.155(a)(1)(A).) We requested the parties
address at oral argument the significance, if any, of the order to
show cause and the fact the trial court at the January 16 hearing
continued the order to show cause to September 11, 2020, then
dismissed the action on the continued hearing date after Barajas
and Brown filed their motions to dismiss. At oral argument
Franco’s attorney argued (for the first time) that the continuance
of the order to show cause supports Franco’s contention the court
should not have dismissed the action in September because by
that time she had done what the court wanted—served the
individual defendants. But as the individual defendants argued,
the court had no information as of January 2020 on whether
Franco had acted with diligence in prosecuting the action. The
court continued the order to show cause to the next scheduled
date, the September 11 final status conference, and at that time
the court acted within its discretion in dismissing the action after
reviewing the evidence submitted by Franco and the individual
defendants addressing what steps Franco had taken to effectuate
service in the over two years since filing the complaint and the
reasons for the delay. It was reasonable for the court to allow the
individual defendants to address in their motions to dismiss
whether Franco had acted diligently. And, as the trial court


                                15
       Mesaros stated he conducted numerous skip trace searches
using Tracers, Inc., but he was unable to find Barajas and Brown,
then “[a]fter exhausting all efforts,” he hired Bergh. But even
then, Bergh’s March 3, 2020 report provided Brown’s social
security number and address in Montana where he lived, yet
Franco did not serve Brown for another two months. As to
Barajas, private investigator Ebke testified in his declaration
that his associate was able to “quickly” identify Barajas’s correct
identity and address using common online search resources for a
fee of only $190.
       Substantial evidence therefore supports the trial court’s
determination, and there was no abuse of discretion. (See Nellie
Gail Ranch Owners Assn. v. McMullin (2016) 4 Cal.App.5th 982,
1006 [“The abuse of discretion standard includes a substantial
evidence component,” under which “‘[w]e defer to the trial court’s
factual findings so long as they are supported by substantial
evidence, and determine whether, under those facts, the court
abused its discretion.’”]; accord, Pasadena Police Officers Assn. v.
City of Pasadena (2018) 22 Cal.App.5th 147, 167.) Indeed, the
evidence suggests that Brown or Barajas were not particularly
difficult to locate and serve; the attorneys’ efforts to find them
were meager and halting; and to the extent the attorneys
concluded it was necessary to hire a private investigator, Franco
offers no explanation for why the lawyers, charged with
knowledge of the statutory deadlines, did not retain a private
investigator sooner, which ultimately resulted in successful
service. (Strong v. Sutter County Bd. of Supervisors (2010)
188 Cal.App.4th 482, 498 [“an attorney is ‘“presumed to know the

found, the individual defendants made a persuasive showing the
delay was not justified.


                                16
laws and rules of procedure which govern the forms of litigation
. . . he selects and pursues”’”].)
        Franco also argues that two years did not elapse between
the filing of the complaint and service of the summons and
complaint because the time to effectuate service was tolled for the
period in which service was “impossible, impracticable, or futile
due to causes beyond the plaintiff’s control.” (§ 583.240, subd. (d)
[time during which “[s]ervice . . . was impossible, impracticable,
or futile due to causes beyond the plaintiff’s control” is excluded
from the computation of the time in considering a delay in
prosecution].) But Franco did not raise this argument below, and
it is forfeited. (Quiles v. Parent (2018) 28 Cal.App.5th 1000, 1013
[“‘Failure to raise specific challenges in the trial court forfeits the
claim on appeal.’”].) Even if the argument were not forfeited,
“[f]ailure to discover relevant facts or evidence is not a cause
beyond the plaintiff’s control.” (§ 583.240, subd. (d); see Shipley
v. Sugita (1996) 50 Cal.App.4th 320, 323-324 [period for service of
summons not tolled during time plaintiff erroneously believed,
based upon his own lawyer’s false representation, that defendant
had been served, because service was not impossible,
impracticable or futile, as demonstrated by the fact defendant
eventually was served].)
        Finally, Franco argues that Barajas and Brown failed to
show they suffered prejudice as a result of the delay in service.
However, because Franco failed to show reasonable diligence, no
showing of prejudice was required. (Scarzella, supra,
17 Cal.App.4th at p. 1769.)




                                  17
                         DISPOSITION

    The judgment is affirmed. Nicholas Barajas and Drew
Brown are entitled to recover their costs on appeal.



                                   FEUER, J.
We concur:



             SEGAL, Acting P.J.



             WISE, J.*




*     Judge of the Alameda County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                              18